 8:16-cv-00330-JFB-SMB Doc # 320 Filed: 07/27/21 Page 1 of 1 - Page ID # 5102




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RODOLFO A. QUILES,

                      Plaintiff,                              8:16CV330

       vs.
                                                             JUDGMENT
UNION PACIFIC RAILROAD COMPANY,
INCORPORATED, RODNEY N. DOERR,
and EDWARD ADELMAN,

                      Defendants.


       Pursuant to the Opinion, Judgment, and Mandate entered herein by the Eighth

Circuit Court of Appeals, Filing Nos. 317, 318 and 319, Judgment in this case is hereby

entered in favor of Union Pacific.


       Dated this 27th day of July, 2021.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
